Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to correspondence 03/15/22 regarding application 16/700,746, in which claims 4 and 7 were amended. Claims 1-20 are pending in the application and have been considered.

Response to Arguments
Applicant argues that the 35 U.S.C. 103 rejections based on Carstens in view of Overell should be withdrawn because Carstens allegedly is not available as prior art under 35 U.S.C. 102(a)(1). According to Applicant on page 9, the AIA  102(b)(1)(A) exception is invoked because Carstens was published less than a year before the effective filing date of the present Application, and shares a joint inventor, Blake Howard. Notably, Applicant’s reply contains no affidavit under 37 CRF 1.130(a) establishing that Blake Howard invented the subject matter of the applied Carstens reference, accompanied by a reasonable explanation of the presence of the additional joint inventors. See MPEP 717.01(a)(1). Lucas Carstens, Jochen L. Leidner, Krzysztof Szymanski are also listed as Inventors on the Carstens et al. reference, in addition to Blake Howard. Since Applicant provides no evidence regarding the other three named inventors involvement in the Carstens et al. reference, the Carstens et al. document is not considered merely a “disclosure made by a joint inventor” of the present application, because it is not a disclosure made only by inventors of the present application. In other words, it is a disclosure made by Lucas Carstens, Jochen L. Leidner, Krzysztof Szymanski in addition to Blake Howard. According to MPEP 717.01, 

“III. SITUATIONS WHERE 37 CFR 1.130(a) AFFIDAVITS OR DECLARATIONS ARE NOT REQUIRED
(A) A declaration under 37 CFR 1.130(a) is not required when a public disclosure, subject to the exceptions of 35 U.S.C. 102(b)(1)(A), is by one or more joint inventor(s) or the entire inventive entity of the application under examination and does not name anyone else. For example, if an application names A, B, and C as the inventive entity, a journal publication names as authors A and B, and the publication date is one year or less before the effective filing date of the claimed invention, then the publication should not be applied in a prior art rejection because it is apparent that the disclosure is a grace period disclosure. Where a disclosure involves a patent document, a declaration under 37 CFR 1.130(a) is not required where the inventive entity of the patent document, subject to the exceptions of 35 U.S.C. 102(b)(1)(A), only includes one or more joint inventor(s) or the entire inventive entity of the application under examination. For example, if the application names A, B, and C as the inventive entity, the patent document names A and B as the inventive entity, and the public availability date of the patent document is one year or less before the effective filing date of the claimed invention under examination, then the patent document should not be applied in a prior art rejection under 35 U.S.C. 102(a)(1) because it is apparent that the patent document disclosure is a grace period disclosure.” (Emphasis added).

In this situation, the Application names A, B, and C as the inventive entity, and the patent document names C, D, E and F as the inventive entity, and so in the absence of a 37 CFR 1.130(a) affidavit or any evidence explaining D, E, and F’s involvement, Applicant’s argument that the 102(b)(1)(A) exception applies to the Carstens et al. document is unpersuasive. Carstens et al. applies as prior art under 35 U.S.C. 102(a)(1), and the rejections are maintained. Since Carstens et al. applies as prior art under 35 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 8-12, 14-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Carstens et al. (2018/0197128) in view of Overell et al. (2011/0307435).

Consider claim 1, Carstens discloses a method for identifying an event in data (event extraction from textual sources, [0021]), the method comprising: receiving data at a receiver from a data source, the data comprising one or more documents each comprising text (source data in electronic form and representing textual content, [0025]); performing natural language processing on the received data to generate processed data (employ natural language processing and other linguistics technology to identify companies in the text and to which statements relate, [0091]), the processed data indicating 
Carstens does not specifically mention outputting the extracted sentence. 
Overell discloses outputting a sentence (The Processor takes unstructured text as input and outputs sentences, [1191]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Carstens by outputting the extracted sentence in order to increase access to the knowledge addition process to untrained users, as suggested by Overell ([0018]).

Consider claim 8, Carstens discloses a system comprising: a data ingestor configured to: receive data at a receiver from a data source, the data comprising one or more documents each comprising text 
Carstens does not specifically mention outputting the extracted sentence. 
Overell discloses outputting a sentence (The Processor takes unstructured text as input and outputs sentences, [1191]).


Consider claim 15, Carstens discloses a computer-based tool including non-transitory computer readable media having stored thereon computer code which, when executed by a processor, causes a computing device to perform operations (memory module stores machine readable instructions for execution of the processor, [0083]) comprising: receiving data at a receiver from a data source, the data comprising one or more documents each comprising text (source data in electronic form and representing textual content, [0025]); performing natural language processing on the received data to generate processed data (employ natural language processing and other linguistics technology to identify companies in the text and to which statements relate, [0091]), the processed data indicating one or more sentences (parse documents into word sentences, [0101]);; generating, based on the data and a first keyword set, a second keyword set having a greater number of keywords than the first keyword set (a set of indicative n-grams and variations of the indicative n-grams associated with relation-indicating words, [0030]); for each keyword of the first keyword set and each keyword in the second keyword set: detecting one or more keywords and one or more entities included in the processed data based on the keyword set and an entity set (at least two company names and a predefined relation indicating pattern based on the n-grams and variations of the n-grams, [0111]); determining one or more matched pairs based on the detected one or more keywords and the detected one or more entities (at least two company names, [0111]); extracting a sentence from a document based on the one or more sentences indicated by the processed data, where the sentence corresponds to at least one matched pair of the one or more matched pairs and comprises a single sentence or multiple sentences (identifying and selecting candidate word sentences that contain at least two 
Carstens does not specifically mention outputting the extracted sentence. 
Overell discloses outputting a sentence (The Processor takes unstructured text as input and outputs sentences, [1191]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Carstens by outputting the extracted sentence for reasons similar to those for claim 1.

Consider claim 2, Carstens discloses performing the natural language processing comprises performing, on the data, tokenization, lemmatization, sentencization, or a combination thereof (parsing documents into word sentences is considered “sentencization”, [0101]). 

Consider claim 3, Carstens discloses, for each matched pair based on the first keyword set and each matched pair based on the second keyword set: determining whether the keyword and the entity of the matched pair are included in the same sentence (identifying and selecting candidate word sentences that contain at least two company names and a predefined relation-indicating pattern based on a set of indicative n-grams and variations of the indicative n-grams associated with relation-indicating words, [0111]); and wherein extracting the sentence from the document comprises: extracting a single sentence based on a determination that the keyword and the entity are included in the same sentence (a single candidate word sentence containing the two company names [0027]); and extracting multiple sentences based on a determination that the keyword and the entity are not included in the same sentence (identifying another candidate word sentences containing other company names, [0027]). 


Consider claim 9, Carstens discloses: a database coupled to the data ingestor, the taxonomy expander, the term detector, the output generator, or a combination thereof (graph database, [0025]). 

Consider claim 10, Carstens discloses the database is configured to store the first keyword set, the second keyword set, the entity set, the processed data, one or more thresholds, one or more extracted sentences, a plurality of matched pairs, or a combination thereof (graph database with scores of company suppliers, [0070], the two companies being the entity or keyword set). 

Consider claim 11, Carstens discloses: a processor (processor module, [0083]); and a memory storing instructions executable by the processor to cause the processor (memory module, [0083]) to perform one or more operations of the data ingestor, the taxonomy expander, the term detector, the output generator, or a combination thereof (machine readable instructions, [0095]). 

Consider claim 12, Carstens discloses: an interface configured to enable communication with the data source, an electronic device, or a combination thereof (user interface with a database, [0095]). 


Consider claim 14, Carstens discloses to determine the one or more matched pairs, the output generator is further configured to: for each keyword of the detected one or more keywords, identify a corresponding entity of the detected one or more entities that is positioned closest to the corresponding keyword to determine a matched pair for the keyword (identifying and selecting candidate word sentences that contain at least two company names and a predefined relation-

Consider claim 16, Carstens discloses the operations further comprise: receiving a selection of a first event category of multiple event categories; and retrieving the first keyword set based on the selection of the first event category (user interface has options user selects for visualization, [0115], Fig. 6). 

Consider claim 17, Carstens discloses the multiple event categories comprise cybersecurity, terrorism, legal/non-compliance, or a combination thereof (world events such as terrorism, [0003]).

Consider claim 20, Carstens discloses: the data source comprises a streaming data source, news data, a database, or a combination thereof; and the entity set indicates an individual, a company, a government, an organization, or a combination thereof (news service, [0008]).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Carstens et al. (2018/0197128) in view of Overell et al. (2011/0307435), in further view of Brun et al. (2010/0082331).


Consider claim 4, Carstens and Overell do not, but Brun discloses: initiating a pipe( ) operation on the data to perform the natural language processing (noting that paragraph [0037] of the specification defines “NLP pipeline” as the components being in sequence, the components in paragraph [0099] of Brun are considered a “pipe( ) operation”); and wherein performing natural language 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Carstens and Brun by initiating a pipe( ) operation on the data to perform the natural language processing; and wherein performing natural language processing further comprising: using a dependency based sentencizer to generate the processed data indicating one or more sentences; converting the data to a lemmatized format; using a tokenizer to generate one or more tokens; using a part-of-speech tagger to generate part-of-speech data; using a named entity recognizer to identify one or more entities; or a combination thereof; and wherein the processed data is in a format that is compatible with Python in order to improve information extraction, as suggested by Brun ([0006]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Carstens et al. (2018/0197128) in view of Overell et al. (2011/0307435), in further view of Jang (2018/0365230).

Consider claim 5, Carstens and Overell do not, but Jang discloses generating the second keyword set comprises: generating one or more semantic vectors (converting the target keyword and category into a mathematical vector form by referring to a keyword database, [0105], semantic similarity in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Carstens and Brun such that generating the second keyword set comprises: generating one or more semantic vectors; for each keyword of the first keyword set: determining a semantic vector having a highest similarity score to the keyword; identifying one or more terms of the determined semantic vector as a candidate term; and selecting at least one candidate term to be added to the first keyword set to generate the second keyword set in order to improve understanding of context and meaning, as suggested by Jang ([0006]).
Allowable Subject Matter
Claims 6, 7, 13, 18, and 19 are objected to as being dependent on a rejected base claim, but would be allowable if rewritten in independent form including all limitations of the base and any intervening claims.

The following is the examiner’s statement of reasons for indicating subject matter allowable over the prior art: 

With regard to claim 6, the prior art does not fairly teach or suggest “…generating the one or more semantic vectors comprises, for each document of one or more documents corresponding to the data, generating a corresponding semantic vector based on a skipgram model that utilizes words and 

With regard to claim 7, the prior art does not fairly teach or suggest “…wherein the extracted sentence is output to an electronic device associated with an analyst, and further comprising: receiving an input from the analyst responsive to the extracted sentence; and storing an indication of the input; and sending a notification corresponding to the extracted sentence, the input, or both; and wherein the notification includes a link to a data source, a text extraction from a document, the matched pair corresponding to the extracted sentence, the input, an identifier of the analyst, or a combination thereof.”

With regard to claim 13, the prior art does not fairly teach or suggest “…a filter configured to: for each of the one or more matched pairs based on the first keyword set and each of the one or more matched pairs based on the second keyword set: determine a distance between the keyword and the entity of the matched pair; perform a comparison between the determined distance and a threshold; and determine to retain the matched pair or discard the matched pair based on whether or not the comparison indicate the determined distance is greater than or equal to the threshold.”

With regard to claim 18, the prior art does not fairly teach or suggest “…wherein the operations further comprise: receiving a selection of a second event category of the multiple event categories; retrieving a third keyword set based on the selection of the second event category; generating, based on 

With regard to claim 19, the prior art does not fairly teach or suggest “…the sentence comprises the multiple sentences; and the multiple sentences comprise a sentence that includes the at least one matched pair, a sentence that includes the keyword of the at least one matched pair, a sentence preceding the sentence that includes the keyword of the at least one matched pair, a sentence following the sentence with the keyword the at least one matched pair, a sentence that includes the entity of the at least one matched pair, a sentence preceding the sentence that includes the entity of the at least one matched pair, a sentence following the sentence with the entity of the at least one matched pair, or a combination thereof.”



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 8:00 AM - 4:30 PM. The examiner’s fax number is 571/270-6135.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Andrew Flanders can be reached on 571/272-7516. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Jesse S Pullias/
Primary Examiner, Art Unit 2655                           03/21/22